NO.     92-012

           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                         1992



IN RE THE MARRIAGE OF
KRISTIE HALSE WALTER,
                Petitioner and Respondent,
     and
CHARLES EDWARD WALTER,
                Respondent and Appellant.




APPEAL FROM:   District Court of the Eighteenth Judicial District,
               In and for the County of Gallatin,
               The Honorable Larry W. Moran, Judge presiding.


COUNSEL OF RECORD:
           For Appellant:
               J. Robert Planalp, Landoe,                  Brown,    Planalp   &
               Braaksma, Bozeman, Montana
           For Respondent:
               Marcelle           Quist,     Quist   Law   Office,     Bozeman,
               Montana
                . v   * *   . '




                                   I
                                       Clerk
Justice R. C. McDonough delivered the Opinion of the Court.

     This is an appeal from a judgment of the Eighteenth Judicial
District, Gallatin County. The District Court found Charles Edward
Walter (Edward), in contempt for failure to meet his obligations
under a decree of dissolution, increased child support payments and
ordered Edward pay Kristie Halse Walter (Kristie), $4,116.16.   We
affirm.
     The issues for review are:
     1.    Did the District Court err by adopting verbatim the
proposed findings of facts and conclusions of law submitted by
Kristie?
     2. Does the evidence support an increase in child support?

     3. Does the evidence support the District Court's findings in

regard to insurance premiums and medical bills allegedly owed by
Edward?
     Kristie and Edward were divorced February 11, 1987. There is
one minor child, Cole, born of their marriage.     Pursuant to the
decree of dissolution Edward was required to provide $400.00 per
month in child support payments, provide health insurance for Cole
and pay medical expenses incurred by Cole, and pay health insurance
premiums for Kristie every other month.   The decree specifically
states that Edward's obligations would continue until "further
order of the court1'.
     Kristie initiated this action by filing a motion requesting
the court order Edward to pay all of Kristie's insurance premiums
from December 1990, until June of 1992; further requesting that
                                  2
Edward be ordered to pay for past medical expenses incurred by
Cole; and lastly to order Edward to pay child support according to
the mandatory child support guidelines.      Thereafter, Edward filed
a motion alleging a change in circumstances justifying lower child
support payments. Edward further requested the court eliminate his
duty to pay Kristiers health insurance premiums, order Kristie to
share Cole's medical expenses and to define periods of visitation.
       The District Court found Edward in contempt of court for
failure to pay      medical   expenses   for Cole, Kristiets health
insurance premiums, and back child support. Furthermore, the court
adopted the mandatory guidelines for child support and increased
Edward's child support payments to $586.75 per month.


       Edward argues that the District Court erred by adopting,
verbatim, Kristie's proposed findings of fact and conclusions of
law.    Rule 52(a), M.R.Civ.P., allows the court to require parties
to submit proposed     findings and conclusions for the court's
consideration.     The last sentence of Rule 52 (a), M.R. Civ.P.
provides :
       . . . the court may adopt any such proposed findings or
       conclusions so long as they are supported by the evidence
       and law of the case.
       We have disapproved and continue to disapprove of the verbatim
adoption of proposed findings of fact or conclusions of law.       See
Marriage of Purkett (1986), 222 Mont. 225, 721 P.2d 349. However,
such adoption is not error per se.       Purkett at 229, 721 P.2d at
352.    The test applied to determine if a district court's use of
proposed findings of fact and conclusions of law is proper is
whether     or   not   the   proposed   findings   are   Itsufficiently
comprehensive and pertinent to the issues to provide a basis for
decision and     . . .   are supported by the evidence presented1@.
Purkett at 230, 721 P.2d at 352; following In re Marriage of Benner
(1985), 219 Mont. 188, 711 P.2d 802.     Applying the above standard
to the instant case, we conclude the District Court did not err by
adopting Kristie's proposed findings and conclusions.
                                  11.
        Edward argues that the evidence presented does not support an
increase in child support payments. Edward asserts the court erred
first in its calculation of Kristiels net income; second, by
omitting expenses Edward was entitled to deduct from his net
income; and third, by considering allegedly unsupported facts
regarding the value of Edward1 business.
                              s               Section 40-4-204(3) (a),
MCA, mandates that when a court issues or modifies an order
concerning child support, the uniform child support guidelines
adopted pursuant to 5 40-5-209, MCA, are to be applied.
     Under the guidelines, gross income for each obligor parent is
to be computed so to include all income from whatever sources.
Uniform District Court Rule on Child Support Guidelines (1987), 227
Mont. 1, 5.    The District Court determined Kristiels annual
earnings from her business to be $7,643.00 and her gross income to
be $19,907.00 per year.      Edward argues that the record reflects
business earnings of over $4,000 per suarter and on that basis a
gross annual income of $28,901. We disagree.
     The quarterly report on which Edward relies fails to include
a one time deduction such as depreciation which was recognized by
the court and added separately to Kristie's       imputed income.
Kristie testified that her earnings from the business, in each of
the previous two years, was approximately $7,000. We do not find
there to be a substantial conflict in the evidence presented
regarding Kristie's earnings from her business. We conclude the
evidence presented supports the court's finding regarding Kristie's
business income.
     Next, Edward argues that the court erred because it failed to
deduct approximately $12,000 per year from his gross income that he
puts back into his business.   However, Edward testified that the
money is returned to the business for tax purposes.   Furthermore,
it appears from his testimony that money he lends back to the
business receives interest income.      These loans back to the
business are in fact an investment decision and are clearly part of
Edward's disposable income. We therefore conclude that these sums
were appropriately included in computing his gross income.
     Lastly, Edward argues that the court made a finding regarding
the value of his business that is unsubstantiated by the evidence
presented. The District Court noted in its conclusions of law that
a determination of the net worth or asset ownership was not
necessary to determine appropriate child support in this matter.
We are uncertain, as apparently is Edward, as to why the court made
a finding of fact regarding the value of Edward's business when it
ultimately found such a finding to be unnecessary.     However, we
agree that such a determination is unnecessary in the instant case
and find no prejudice to Edward as a result of the court's finding.


                                111.
     The final issue involves what appears to be a mathematical
error regarding the computation of what is owed Kristie for missed
insurance payments. Kristie concedes that a math error exists. The
District Court concluded that Edward was obligated to pay $632.16
in missed insurance payments for the period from December 1990, to
April, 1991. On the basis of the $79.02 per month premium that the
court determined to be appropriate during this period, the total
payments for alternate months during the specified period should be
$237.06. We conclude the District Court made a mathematical error
and the judgment is amended to so reflect.       Kristie shall be
entitled to recover a total of $3,721.06 rather than the $4,116.16
awarded by the court.   Except as noted above the District Court is
affirmed.
     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1988 Internal Operating Rules, this decision shall not be cited as
precedent and shall be published by its filing as a public document
with the Clerk of this Court and by a report of its result to the
West Publishing Company.




We Concur: